On Rehearing.
PER CURIAM.
The opinion of the majority of the Court heretofore adopted is withdrawn, and the following is substituted for it.
We have given this cause careful reconsideration, especially in respect to the principle of stop, look and listen affecting the claim by defendant of contributory negligence of plaintiff as a defense to the simple negligence count. In holding in the majority opinion that defendant was entitled to the affirmative charge on that account we ‘acted on the assumption that if plaintiff stopped, looked and listened at the time and place named by him, and as required by law, there was nothing to obstruct his view or the sound of the approaching train then bearing down upon the road crossing he was about to pass over, and therefore his statement that he stopped within a few feet of the railroad track and looked’and listened, but did not see or hear the train, did not furnish a conflict in that respect sufficient to go to the jury. We relied in part upon the principle of Peters v. Southern Railway Co., 135 Ala. 533, 33 So. 332, and other cases to the same effect.
In reaching our former conclusion we were largely influenced by the photographs offered in evidence. But upon, further study of them, we now think they are -consistent with other evidence that there was an obstruction of weeds and bank, which might have affected plaintiff’s view and the sound of the train, and therefore whether he was negligent in that respect was a jury question.
Although that is true, we think the verdict o-f the jury is contrary to the great weight of the evidence on that issue and that the motion for a new trial should have been granted. We forego consideration of other questions.
Opinion modified and the application for rehearing overruled.
All the Justices concur, except GOODWYN, J., not sitting.